Citation Nr: 1725871	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to VA death pension benefits.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1947 to March 1949.  The Veteran died on July [REDACTED], 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision of the St. Paul Minnesota Pension Management Center of the Department of Veterans' Affairs (VA).  The case is under the jurisdiction of the Oakland California VA Regional Office (RO).  

On her May 2013 Form 9, the appellant requested a Board hearing at the RO.  That hearing was scheduled for April 25, 2017.  However, the appellant did not report for the hearing and has not expressed a desire to reschedule.  Consequently, her hearing request is deemed to be withdrawn.   


FINDING OF FACT

The Veteran is not shown to have served during a period of war.


CONCLUSION OF LAW

The criteria for receipt of VA death pension benefits have not been met.  38 U.S.C.A. §§ §§ 101(2), 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.3, 3.6, 3.12a (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall also pay pension for nonservice-connected disability or death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521 (j) or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death pension benefits to the surviving spouse of a veteran, the veteran must have had the requisite service.  38 U.S.C.A. § 1541 (a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a).

The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran's service personnel records show that he served on active duty from February 1947 to March 1949.  None of this service was during a period of war.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  Moreover, there is no indication nor allegation that the Veteran had any other active duty U.S. military service.  Consequently, the appellant is ineligible for death pension benefits because none of the Veteran's service was during a period of war.  See 38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA death pension benefits is denied.  




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


